
	
		II
		112th CONGRESS
		1st Session
		S. 1464
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mr. Blumenthal (for
			 himself and Mr. Brown of Ohio) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To enable States to implement integrated statewide
		  education longitudinal data systems.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Measuring and Evaluating Trends
			 for Reliability, Integrity, and Continued Success (METRICS) Act of
			 2011 or the METRICS Act.
		2.DefinitionsIn this Act:
			(1)ESEA
			 DefinitionsThe terms elementary school, local
			 educational agency, secondary school,
			 Secretary, and State educational agency have the
			 meanings given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)Aligned
			 statewide education longitudinal data systemsThe term
			 aligned statewide education longitudinal data systems means 1 or
			 more statewide data systems that house and link the longitudinal data of
			 individual students, including such students' early childhood, elementary
			 school, secondary school, postsecondary education, and workforce data.
			(3)Eligible Local
			 EntityThe term eligible local entity means—
				(A)a high-need local
			 educational agency;
				(B)a consortium of
			 high-need local educational agencies; or
				(C)a high-need local
			 educational agency or a consortium of high-need local educational agencies and
			 an external partner.
				(4)Eligible State
			 entityThe term eligible State entity means a State
			 educational agency, which may partner with another public State agency, such as
			 a State higher education agency, an early childhood agency, a State workforce
			 agency, or a multi-agency State group (such as a preschool through grade 20
			 (P–20) council).
			(5)External
			 partnerThe term external partner means an entity,
			 such as a nonprofit organization, community-based organization, local education
			 fund, service organization, educational service agency, or institution of
			 postsecondary education, that has demonstrated expertise and effectiveness in
			 providing targeted support (such as data analysis, professional development, or
			 the provision of non-academic support and integrated student services) to local
			 educational agencies, schools, or students that leads to improved teaching,
			 learning, and outcomes for students, including students who are failing to make
			 sufficient progress to graduate in the standard number of years or students who
			 have dropped out of secondary school.
			(6)High-Need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency—
				(A)that serves not
			 less than 10,000 children who are from families with incomes below the poverty
			 line; or
				(B)for which not
			 less than 20 percent of the children served by such agency are from families
			 with incomes below the poverty line.
				(7)Poverty
			 LineThe term poverty line means the poverty line
			 (as defined and revised annually in accordance with section 673(2) of the
			 Community Services Block Grant Act) applicable to a family of the size
			 involved.
			3.Improving the
			 use of statewide longitudinal data systems
			(a)Grants
			 authorizedFrom the funds
			 appropriated under section 8 for a fiscal year, the Secretary shall award
			 grants, on a competitive basis, to eligible State entities to enable such
			 eligible State entities to improve access to, sharing of, and use of education
			 data to improve student outcomes.
			(b)DurationEach
			 grant awarded under this section shall be for a period of not more than 5
			 years.
			(c)Applications
				(1)Contents of
			 ApplicationEach eligible State entity that desires to receive a
			 grant under this section shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary may
			 reasonably require. Such application shall include the following:
					(A)A list of State
			 agencies whose cooperation will be necessary for the implementation of the
			 grant program, and an assurance of support from—
						(i)each such
			 agency;
						(ii)the chief State
			 school officer;
						(iii)the Governor of
			 the State; and
						(iv)any other entity
			 that will comprise the eligible State entity.
						(B)A description of
			 the State's status relating to each priority activity described in subsection
			 (e)(2), including—
						(i)a demonstration
			 that the State has implemented the priority activity;
						(ii)a demonstration
			 that the State has, at the time of the application, received funding from
			 another source and made plans for the implementation of the priority activity;
			 or
						(iii)a statement
			 that the State has not, at the time of the application, implemented, or
			 received funds to implement, the priority activity.
						(C)For each priority
			 activity whose status is categorized under subparagraph (B)(iii), a description
			 of how the eligible State entity plans to use grant funds under this section to
			 carry out such activity.
					(D)A description of
			 how the eligible State entity plans to use grant funds to carry out the
			 permissible activities described in subsection (e)(3), if the eligible State
			 entity—
						(i)categorizes the
			 status of many of the priority activities described in subsection (e)(2) under
			 clause (i) or (ii) of subparagraph (B); and
						(ii)anticipates the
			 possibility of having remaining grant funds after ensuring implementation of
			 each priority activity described under subsection (e)(2).
						(E)A description of
			 how activities funded under the grant program will—
						(i)support the
			 State's policy and reform goals;
						(ii)support
			 alignment between State and local data systems; and
						(iii)support
			 coordination with, or alignment or advancement of, related activities that are
			 funded through other Federal programs, including such programs under section
			 208 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9607), the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), the Race to
			 the Top fund under section 14006 of such Act, including the Race to the Top
			 Early Learning Challenge fund under sections 14005, 14006, and 14013 of such
			 Act (as amended by, and subject to the requirements of, section 1832 of the
			 Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10)), and the
			 Workforce Data Quality Initiative under section 171(c)(2) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2916(c)(2)).
						(F)A budget that
			 details how grant funds and other funding resources, including State and
			 Federal funding, will be used to carry out the proposed activities.
					(G)An assurance of
			 the State’s long-term financial commitment to—
						(i)implementing and
			 supporting aligned statewide education longitudinal data systems; and
						(ii)maintaining such
			 systems after the end of the grant program.
						(H)A description of
			 the indicators that the eligible State entity will use to determine—
						(i)if
			 grant funds are being used effectively; and
						(ii)the impact of
			 grant funds on improving teaching, learning, and student outcomes.
						(I)Any other
			 information that the Secretary may reasonably require.
					(2)Form of
			 ApplicationIn establishing the application described under this
			 subsection, the Secretary shall, where practicable, require each eligible State
			 entity to provide a demonstration of the capabilities of any system that the
			 eligible State entity is, at the time of the application, using to track data,
			 in lieu of a description of such capabilities.
				(d)Awarding of
			 grants
				(1)In
			 GeneralIn awarding grants under this section, the Secretary
			 shall—
					(A)use a peer review
			 process, as described in paragraph (2);
					(B)select
			 applications that demonstrate technical quality, validity, and
			 reliability;
					(C)promote
			 multi-state collaboration; and
					(D)ensure that
			 applications protect student and educator privacy, including through compliance
			 with the requirements of Federal, State, and local privacy laws (including
			 section 444 of the General Education Provisions Act (commonly known as the
			 Family Educational Rights and Privacy Act of 1974) (20 U.S.C.
			 1232g)).
					(2)Peer Review
			 ProcessThe Secretary shall award grants under this section
			 through a peer review process that, to the extent practicable, includes—
					(A)educators;
					(B)users and
			 consumers of statewide longitudinal data systems, including representatives of
			 State educational agencies;
					(C)individuals with
			 demonstrated technical expertise in data system construction, integration, or
			 implementation; and
					(D)representatives
			 of business and the workforce.
					(3)Competitive
			 prioritiesIn awarding grants under this section, the Secretary
			 may give priority to eligible State entities that—
					(A)propose to
			 coordinate efforts with other State educational agencies;
					(B)propose to
			 coordinate efforts with local educational agencies;
					(C)fulfill other
			 criteria relating to the purposes of this section, as determined by the
			 Secretary.
					(e)Uses of
			 funds
				(1)In
			 General
					(A)Requirement
			 relating to priority activitiesEach eligible State entity shall
			 use grant funds to carry out the priority activities described in paragraph
			 (2), before such entity may use any remaining funds to carry out the
			 permissible activities described in paragraph (3).
					(B)ExceptionAn
			 eligible State entity is deemed to satisfy the requirements of paragraph (1) if
			 such entity demonstrates that the State has funding for, and has in place, or
			 has developed and is implementing a plan that will result in the existence of,
			 aligned statewide education longitudinal data systems and related activities
			 that meet the requirements of paragraph (2).
					(2)Priority
			 activitiesAn eligible State entity receiving a grant under this
			 section shall use grant funds to carry out the following activities:
					(A)Implementing
			 aligned statewide education longitudinal data systems that include the
			 following:
						(i)With respect to
			 preschool through grade 12 education and postsecondary education—
							(I)a unique
			 statewide student identifier that does not permit a student to be individually
			 identified by users of the system;
							(II)student-level
			 enrollment, demographic, and program participation information;
							(III)student-level
			 information about the points at which students exit, transfer in, transfer out,
			 drop out, or complete P–16 education programs;
							(IV)the capacity to
			 communicate with higher education data systems; and
							(V)a State data
			 audit system assessing data quality, validity, and reliability.
							(ii)With respect to
			 preschool through grade 12 education—
							(I)yearly test
			 records of individual students with respect to State assessments under section
			 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3));
							(II)information on
			 students not tested by grade and subject;
							(III)a teacher
			 identifier system with the ability to match teachers to students;
							(IV)student-level
			 transcript information, including information on courses completed and grades
			 earned; and
							(V)student-level
			 college readiness test scores.
							(iii)With respect to
			 postsecondary education, data that provide—
							(I)information
			 regarding the extent to which students transition successfully from secondary
			 school to postsecondary education, including whether students enroll in
			 remedial coursework; and
							(II)other
			 information determined necessary to address alignment and adequate preparation
			 for success in postsecondary education.
							(B)Establishing
			 inter- and intra-agency governance strategies that define policies and
			 procedures for the collection, access, and use of education data.
					(C)Establishing and
			 implementing comprehensive policies and procedures to protect the privacy,
			 security, and confidentiality of student and educator data, including—
						(i)justifying that
			 data being collected, stored, and shared are necessary, useful, accurate, and
			 valid;
						(ii)limiting access
			 to personally identifiable information to necessary and appropriate
			 individuals;
						(iii)protecting
			 shared data from inappropriate use;
						(iv)implementing a
			 data security framework (including regular and comprehensive training and
			 professional development) for the use, dissemination, storage, and maintenance
			 of data;
						(v)providing
			 parental and public notice about data collection, information about data
			 policies, and information relating to the accessibility and use of data;
						(vi)ensuring
			 compliance with the requirements of Federal, State and local privacy laws,
			 including section 444 of the General Education Provisions Act (commonly known
			 as the Family Educational Rights and Privacy Act of 1974) (20
			 U.S.C. 1232g); and
						(vii)aligning data
			 policies and procedures with best practices for data stewardship, including
			 best practices identified by the Secretary.
						(D)Establishing the
			 capacity to link education data with workforce data.
					(E)Enabling the
			 matching of the teacher identifier described in subparagraph (A)(ii)(III) with
			 information about certification or licensure and teacher preparation programs,
			 including the development of linkages with pre-service programs that enable the
			 matching of teacher certification and preparation programs to—
						(i)the postsecondary
			 institutions at which teachers received their training;
						(ii)job
			 placement;
						(iii)retention
			 rates; and
						(iv)teacher impact
			 on student academic achievement.
						(F)Enabling
			 standardization of education data through the use of openly developed common
			 education data standards.
					(G)Providing the
			 State with the ability to meet Federal reporting requirements, including
			 reporting requirements under the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.), the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), the Carl D. Perkins Career and Technical Education Act of
			 2006 (20 U.S.C. 2301 et seq.), and the Individuals with Disabilities Education
			 Act (20 U.S.C. 1400 et seq.).
					(3)Permissible
			 activitiesAn eligible State entity receiving a grant under this
			 section may use remaining grant funds, after ensuring the implementation of the
			 priority activities described in paragraph (2), to carry out activities
			 that—
					(A)expand the
			 ability of aligned statewide education longitudinal data systems to align data
			 that covers the time a student enters preschool through the time that such
			 student graduates from secondary school or an institution of postsecondary
			 education, and enters and spends time in the workforce;
					(B)improve
			 opportunities to access, analyze, communicate about, and use data from aligned
			 statewide education longitudinal data systems; or
					(C)build the
			 capacity of teachers, school leaders, parents, students, researchers, external
			 partners, and the public to use longitudinal data for effective
			 decisionmaking.
					(f)Supplement not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other State or local funds used for developing
			 integrated statewide education longitudinal data systems linking early
			 childhood, elementary school, secondary school, postsecondary, or workforce
			 data.
			4.Improving local
			 use of data to improve student outcomes
			(a)Grants
			 authorizedFrom the funds
			 appropriated under section 8 for a fiscal year, the Secretary shall award
			 grants, on a competitive basis, to eligible local entities to enable educators
			 to improve access to, sharing of, and use of education data to improve student
			 outcomes.
			(b)DurationEach
			 grant awarded under this section shall be for a period of not more than 5
			 years.
			(c)ApplicationsEach
			 eligible local entity that desires to receive a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may reasonably require. Such
			 application shall include the following:
				(1)A memorandum of
			 understanding between the State educational agency and the eligible local
			 entity, which shall include—
					(A)a description of
			 the State educational agency’s level of participation in the grant;
					(B)an assurance that
			 the State educational agency agrees to—
						(i)provide the
			 eligible local entity with—
							(I)appropriate
			 access to student data from State data systems; and
							(II)cooperation in
			 efforts to align local educational agency data with data from State data
			 systems;
							(ii)provide training
			 to the eligible local entity to address the use of data collection software,
			 privacy policies, Federal, State, and local privacy laws (including section 444
			 of the General Education Provisions Act (commonly known as the Family
			 Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g)), data
			 integrity issues, reporting, planning, and processes;
						(C)a description of
			 the State educational agency's strategy for the dissemination of information
			 about the successes and challenges of the grant activities under this section;
			 and
					(D)a description of
			 how the State will fund the activities described in subparagraph (B), including
			 information about any grant funds that the eligible local entity will give to
			 the State educational agency to carry out the activities described in such
			 subparagraph.
					(2)A description of
			 how the local educational agencies that are part of the eligible local entity,
			 and any educators working for such agencies, submit data to, access, and use
			 existing statewide education longitudinal data systems, at the time of the
			 application.
				(3)A description of
			 the data systems used by the eligible local entity at the time of the
			 application.
				(4)A description of
			 how activities funded under the grant will improve local access to, and use of,
			 data that is, at the time of the application, provided by data systems at the
			 local and State level.
				(5)A description of
			 how the eligible local entity will use funds received under this section to
			 carry out the proposed activities in order to improve teaching, learning, and
			 student outcomes.
				(6)A mechanism for
			 soliciting the feedback of educators, school leaders, parents, and external
			 partners in developing, revising, and implementing plans and activities under
			 this section.
				(7)A description of
			 how the eligible local entity will align the use of funds under this section
			 with the technology plan of each local educational agency served under the
			 grant.
				(8)A description of
			 the indicators that the eligible local entity will use to determine—
					(A)if grant funds
			 are being used effectively; and
					(B)the impact of
			 grant funds on improving teaching, learning, and student outcomes.
					(9)Such other
			 information as the Secretary may reasonably require.
				(d)Awarding of
			 Grants
				(1)In
			 generalIn awarding grants under this section, the Secretary
			 shall—
					(A)use a peer review
			 process, as described in paragraph (2);
					(B)select
			 applications that demonstrate technical quality, validity, and reliability;
			 and
					(C)protect student
			 and educator privacy, consistent with the requirements of Federal, State, and
			 local privacy laws (including section 444 of the General Education Provisions
			 Act (commonly known as the Family Educational Rights and Privacy Act of
			 1974) (20 U.S.C. 1232g)).
					(2)Peer Review
			 ProcessIn awarding grants under this section, the Secretary
			 shall, to the extent practicable, use a peer review process that—
					(A)ensures technical
			 quality, validity, and reliability;
					(B)ensures that
			 applications protect student and educator privacy, consistent with the
			 requirements of Federal, State, and local privacy laws (including section 444
			 of the General Education Provisions Act (commonly known as the Family
			 Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g)); and
					(C)includes—
						(i)educators;
						(ii)users and
			 consumers of a local educational data systems;
						(iii)individuals
			 with demonstrated technical expertise in data system construction, integration,
			 or implementation; and
						(iv)representatives
			 of business and the workforce.
						(3)ConsiderationsIn
			 awarding grants under this section, the Secretary shall ensure, to the greatest
			 extent possible, that grants are awarded to eligible local entities that are
			 diverse in terms of geography, size, and location within an urban, rural, or
			 suburban area.
				(e)Uses of
			 Funds
				(1)Required Uses
			 of FundsAn eligible local entity receiving a grant under this
			 section shall use grant funds to develop and implement a comprehensive plan for
			 using data to improve teaching, learning, and student outcomes. Such plan shall
			 include strategies designed to—
					(A)provide teachers,
			 school leaders, parents, students, researchers, external partners, and the
			 public with access to student education data in a way that ensures the quality
			 and integrity of data contained in data systems and respects student and
			 educator privacy, including through compliance with the requirements of
			 Federal, State, and local privacy laws (including section 444 of the General
			 Education Provisions Act (20 U.S.C. 1232g));
					(B)regularly analyze
			 and share appropriate student data with educators, counselors, school staff,
			 parents, students, and external partners in a way that ensures the quality and
			 integrity of data contained in data systems and respects student and educator
			 privacy, including through compliance with the requirements of Federal, State,
			 and local privacy laws (including section 444 of the General Education
			 Provisions Act (20 U.S.C. 1232g)); and
					(C)improve the
			 ability of school leaders to—
						(i)use
			 student data to guide school improvement efforts; and
						(ii)support
			 classroom use of data through high-quality training and professional
			 development;
						(D)improve the
			 ability of teachers to effectively use student data through on-going,
			 sustainable, and high-quality professional development activities in order to
			 ensure that educators have the capacity to—
						(i)analyze data and
			 monitor academic outcomes;
						(ii)modify
			 instructional activities as needed; and
						(iii)differentiate
			 student instructions.
						(2)Allowable Uses
			 of FundsAn eligible local entity receiving a grant under this
			 section may use grant funds to carry out any of the following
			 activities:
					(A)Supplementing
			 statewide longitudinal data systems existing at the time of the application by
			 improving local data systems through—
						(i)the
			 collection of local data elements that support decisionmaking about school
			 improvement;
						(ii)enhancing the
			 ability of educators to manage, analyze, disaggregate, or report student,
			 teacher, and school data; or
						(iii)standardization
			 through use of openly developed common education data standards.
						(B)Using new
			 assessment tools that provide timely data to educators, which can be used to
			 identify the learning needs of individual students and guide appropriate,
			 personalized instructional interventions.
					(C)Using external
			 partners, central office staff, or data specialists in order to build educator
			 capacity to effectively use data to improve teaching and learning.
					(D)Analyzing and
			 disseminating best practices, strategies, and approaches regarding pedagogical
			 advancement that will leverage the local educational agency’s or State
			 educational agency’s data system to enhance teaching and learning, including
			 opportunities for individualized instruction.
					(E)Analyzing data
			 and realigning existing resources to maximize impact on student achievement,
			 including the use of early warning data to target resources.
					(F)Coordinating
			 activities with other local agencies providing services to students.
					(G)Coordinating
			 activities with educator preparation programs in order to build educators'
			 capacity to use data.
					5.National
			 activities to support effective data useFrom the funds appropriated under section 8
			 for a fiscal year, the Secretary may carry out the following national
			 activities:
			(1)Providing
			 technical and policy assistance to grantees and non-grantees in order to
			 facilitate implementation, and improve the quality of, student longitudinal
			 data systems, including technical assistance to ensure the protection of
			 personally identifiable information.
			(2)Identifying or
			 promoting activities that improve data coordination, quality, and use at the
			 national, State, and local levels (including activities that improve the
			 coordination, quality, and use of education data for Indian tribes, tribal
			 organizations, and schools operated or funded by the Bureau of Indian
			 Education).
			(3)Implementing
			 innovative strategies to advance the use of data.
			(4)Conducting
			 research on emerging trends and challenges relating to the collection and use
			 of education data.
			(5)Awarding prizes
			 (consistent with section 24 of the Stevenson-Wydler Technology Innovation Act
			 of 1980 (15 U.S.C. 3719)).
			(6)Providing funding
			 to support the innovative use of data for pilot programs, in order to identify
			 and promote models of effective data use in emerging areas.
			6.ReportNot later than 3 years after the Secretary
			 awards a grant under this Act, and annually thereafter, the Secretary shall
			 make publicly available a report on the implementation, actual costs, and
			 effectiveness of the activities carried out through grants under this Act,
			 including efforts to protect student and educator privacy.
		7.Transparency
			(a)Reporting
			 Requirements
				(1)In
			 GeneralNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall make publicly
			 available a comprehensive and searchable description of all reporting
			 requirements of the Department that apply to State educational agencies, local
			 educational agencies, or schools. Such description shall include, for each
			 reporting requirement, the following information:
					(A)The definition of
			 the required data element or indicator.
					(B)The purpose of
			 the particular data collection.
					(C)The legislative
			 or regulatory source of the reporting requirement.
					(D)The level of data
			 (such as the State educational agency, local educational agency, institution of
			 postsecondary education, or school).
					(E)The mechanism of
			 data collection.
					(F)Information about
			 whether data relating to the reporting requirement is publicly
			 available.
					(2)UpdatesThe
			 Secretary shall update the description required under subsection (a)
			 annually.
				(b)AssuranceThe
			 Secretary shall ensure that if a new reporting requirement becomes effective,
			 or if a reporting requirement is changed, on or after the date of enactment of
			 this Act, each State shall have not less than 90 days to comply with such
			 requirement.
			8.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act $100,000,000 for fiscal
			 year 2012 and such sums as may be necessary for each succeeding fiscal
			 year.
		
